Citation Nr: 0009809	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  94-41 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Sioux Falls, South Dakota.  This case was then remanded by 
the Board in January and July 1997 for additional 
development.


FINDINGS OF FACT

1.  The RO denied the veteran's claim to entitlement to 
service connection for a low back disorder in September 1991; 
the veteran did not file a timely appeal of this denial.

2.  A statement from J. Kullbom, M.D., bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or with 
evidence previously assembled is so significant it must be 
considered in order to decide fairly the merits of the claim.

3.  The new evidence includes a medical opinion relating the 
veteran's current low back osteoarthritis to his period of 
service.

4.  The veteran's inservice complaints of a low back injury 
are unrelated to the osteoarthritis which first manifested 
several years after separation.


CONCLUSIONS OF LAW

1.  The RO's September 1991 decision denying service 
connection for a low back disability is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

2.  The evidence submitted since September 1991 is new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for a low back disability 
have been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The veteran's claim for entitlement to service connection 
for a low back disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran does not have chronic residuals of a low back 
injury which were incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran submitted 
new and material evidence to reopen his previously denied 
claim of entitlement to service connection for a low back 
disorder.  The RO denied the veteran's claim in September 
1991 on the basis that the back injury experienced in service 
was acute and transitory and was not related to his post-
service complaints.  On September 30, 1991, the RO notified 
the veteran of this denial.  He failed to timely appeal this 
decision and it thus became final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), absent submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
VA.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether the 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See Hodge v. 
West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).

Pertinent evidence submitted since the September 1991 RO 
decision includes a May 1996 statement from J. Kullbom, M.D., 
which concerned the veteran's low back pain dating back to 
his period of service.  This statement bears directly and 
substantially upon the specific matter under consideration 
and was not considered by the RO when it made its decision in 
September 1991.  Moreover, it is so significant that it must 
be considered to decide fairly the merits of the claim.  The 
statement therefore constitutes new and material evidence 
under 38 C.F.R. § 3.156(a) (1999), and the Board is required 
to reopen the previously denied claim of entitlement to 
service connection for a low back disorder.

The Board must now determine whether the veteran's claim is 
well grounded.  Under the applicable criteria, service 
connection may be granted for a disability the result of 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  For the showing of a chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b) (1999).  

To establish that his claim is well grounded, the veteran 
must produce competent evidence of a current disability; a 
disease or injury which was incurred in service; and a nexus 
between the disease or injury and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997).  In this 
case, the veteran has asserted that he currently suffers from 
a chronic back disability that is directly related to an 
injury experienced in service.  His assertions are credible 
for the purpose of determining whether his claim is well 
grounded.  Considering this assertion in conjunction with the 
May 1996 physician's statement, the Board finds that the 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).

The Board will now proceed to the merits of this case.  Such 
a determination can be made without prejudice to the 
appellant without first returning the case to the RO, since a 
review of the record indicates that the veteran has 
consistently argued his case on the merits throughout his 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's service medical records show that he first 
complained of back pain in February 1968.  He again reported 
a backache in March 1968.  In November 1968, tenderness to 
touch around the paraspinal muscles was present; however, he 
was able to touch the floor.  The impression was muscle 
sprain.  His April 1969 separation examination noted that his 
spine was normal.  The question in this case revolves around 
whether this injury resulted in the development of a chronic 
back disability.  

There are no documented references to back pain until 1983, 
after the veteran had suffered an injury at work.  VA 
outpatient treatment records developed between January and 
November 1983 noted his complaints of back pain and decreased 
sensation over the left thigh.  This occurred after a beam 
had fallen on his shoulder at work.  The examiner felt it 
possible that he had herniated discs.  An August 1990 VA 
examination found spina bifida occulta and mild degenerative 
changes.  A May 1994 VA examination diagnosed arthritic 
degenerative changes and chronic lumbar strain.  An August 
1995 VA examination diagnosed low back pain with some left 
leg radiating pain and numbness secondary to degenerative 
joint disease and possibly some component of disc disease.

The veteran then submitted a May 1996 statement from a 
physician who, based upon history provided by the veteran, 
suggested a link between the inservice injury and his 
subsequently diagnosed degenerative changes.  Specifically, 
J. Kullbom, M.D., noted that a CT scan of the veteran's spine 
had revealed facet arthritis through the lower portion of the 
lumbar spine with some nitrogen gas formation and 
hypertrophy.  There was no large disc problem noted.  He also 
had some sclerosis of the L3 vertebral body on the left side 
and what looked like an old fracture.  On questioning, the 
veteran had stated that he had fallen over a log in 1968.  He 
also indicated that he had been told at the time of the 
injury that it was the type of injury that might give him 
problems in the future.  The examiner commented that this was 
probably the old fracture seen.

In December 1999, this case was referred for an expert 
medical opinion, which was provided in January 2000.  The 
examiner opined that:

This patient's back problem is essentially 
generalized osteoarthritis of the spine with 
periodic flare ups.  The injury to his back in 1968 
is consistent with the diagnosis of strain, sprain 
and contusion to his back.  This injury should not 
result in osteoarthritis of the spine which is a 
degenerative process.  The pain from that injury is 
actually temporary which can last anywhere from a 
few weeks to a few months.  I do not see any 
relationship of the injury he sustained in 1968 to 
his life long problem of osteoarthritis of the 
spine.

Because the January 2000 opinion was based upon a review of 
the entire record, and not upon history provided by the 
veteran, it will be accorded more evidentiary weight.  This 
expert noted the veteran's inconsistencies concerning the 
injury which he reported had caused his low back problem.  
Specifically, the veteran had variously indicated that he had 
tripped over a log; that he fallen over a tent pike and then 
fallen over a log; and that he had jumped on a truck.  This 
opinion left no doubt that the veteran's degenerative 
arthritis was not related to the acute sprain suffered in 
service.  Therefore, based upon the objective evidence of 
record, it is found that the veteran has not established that 
he has developed a chronic back disability as a result of the 
strain experienced in service.  The preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability.


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for a low back 
disability is reopened, and found to be well grounded, and to 
this extent only, granted.

Service connection for a low back disability is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 

